Exhibit 10.27

 

AMENDMENT TO

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Amendment to Settlement Agreement and Mutual Release (this “Amendment”) is
entered into as of March 31, 2006 by and among AKSYS, LTD., a Delaware
corporation (the “Company”), DURUS LIFE SCIENCES MASTER FUND LTD., a Cayman
Islands company (“Durus”), and ARTAL LONG BIOTECH PORTFOLIO LLC, a Delaware
limited liability company (“Artal”). Durus and Artal are collectively referred
to herein as the “Investors,” and each is individually referred to herein as an
“Investor.”

 

A.            The Company, Durus, Durus Capital Management, LLC, Durus Capital
Management (N.A.), LLC, Artal and Scott Sacane are parties to that certain
Settlement Agreement and Mutual Release, dated as of February 23, 2004 (the
“Settlement Agreement”).

 

B.            Under the terms of the Settlement Agreement, the parties agreed to
certain matters related to, among other things, the acquisition, ownership,
trading or disposition of shares of the Company’s common stock by the Investors.

 

C.            In connection with the execution and delivery of the Securities
Purchase Agreement, dated as of March 31, 2006, by and between the Company and
Durus (the “Purchase Agreement”) and the execution and delivery of the
Transaction Documents (as defined in the Purchase Agreement), the Company and
the Investors have agreed to amend the Settlement Agreement as provided herein
as to themselves only in accordance with Section 17(b) of the Settlement
Agreement.

 

D.            Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Settlement Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

 

1.             Amendment to Settlement Agreement. Effective immediately upon
execution of this Amendment, as between the Company, on the one hand, and each
of the Investors and their respective Affiliates and Associates, on the other
hand, the following sections of the Settlement Agreement are hereby terminated
and deemed to be deleted in their entirety and are and shall be of no further
force and effect: Sections 3, 5, 6, 7, 11(c), 11(d), 12, 13 and 27(a).

 

2.             Termination of Irrevocable Proxy. The Company hereby consents to
the termination of the irrevocable proxies provided by the Investors to any and
all Voting Designees pursuant to Section 16 of the Settlement Agreement,
including Georgeson Shareholder Communications, Inc., and the Company hereby
authorizes the Investors to provide written notice to such Voting Designees of
the Company’s consent to such termination.

 

3.             Full Force and Effect. Except as expressly modified by this
Amendment, all terms, conditions and provisions of the Settlement Agreement
shall remain in full force and

 

--------------------------------------------------------------------------------


 

effect. In the event of any inconsistency or conflict between the Settlement
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.

 

4.             Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A facsimile, telecopy or
other reproduction of this Amendment may be executed by any party hereto and
delivered by such party by facsimile or other electronic transmission, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.

 

5.             Further Assurance. The parties hereto further agree to do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents as any other party hereto may reasonably request in
order to effect the foregoing.

 

6.             Entire Agreement. The Settlement Agreement, the Purchase
Agreement, the Mutual Release, the amendment to the Rights Agreement (referenced
in Section 2.8.2 of the Purchase Agreement) and this Amendment constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior or contemporaneous representations, discussions, proposals,
negotiations, conditions and agreements, whether oral or written, and all
communications between the parties relating to the subject matter of the
Settlement Agreement, the Investor Rights Agreement and this Amendment,
including any limitations on the Investors’ and their respective Affiliates’ and
Associates’ right to vote or take any other action with respect to the shares of
capital stock of the Company held by them.

 

6.             Governing Law. This Amendment shall be governed by and construed
in accordance with the law of the State of Delaware, without giving effect to
the conflicts or choice of law provisions thereof.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investors and the Company have executed this Amendment
to Settlement Agreement as of the date first above written.

 

 

 

AKSYS, LTD.

 

 

 

 

 

By:

/s/ Laurence P. Birch

 

 

 

Name: Laurence P. Birch

 

 

Title: CEO

 

 

 

 

 

DURUS LIFE SCIENCES MASTER FUND
LTD.

 

 

 

 

 

By:

/s/ Leslie Lake

 

 

 

Name: Leslie Lake

 

 

Title: Director

 

 

 

 

 

ARTAL LONG BIOTECH PORTFOLIO LLC

 

 

 

By:

Artal Alternative Treasury Management

 

Its:

Managing Member

 

 

 

 

 

By:

/s/ Christian Tedeschi

 

 

 

Name: Christian Tedeschi

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------